A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.   
2.	Claim filed on 11/22/2021 is acknowledged.
3.	Claims 1-15 have been cancelled.
4.	New claim 59 has been added.
5.	Claims 57 and 58 have been further cancelled, and new claim 60 has been added by an Examiner's amendment (see Section 9 below).
6.	Claims 16-56, 59 and 60 are pending in this application.  
7.	Applicant elected with traverse of Group 2 (claims 33-56) and elected without traverse of: 1) a composition comprising a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 and vancomycin as species of composition; 2) a lysin polypeptide comprising an SH3 domain comprising SEQ ID NO: 4 as species of lysin polypeptide; 3) vancomycin as species of antibiotic; 4) a stent as species of medical device; 5) Staphylococcus aureus as species of bacteria in the biofilm; 6) endocarditis as species of Gram-positive bacterial biofilm infection; 7) administering the antibiotic before administering the composition as species of order of administering the one or more antibiotics; and 8) disruption of a biofilm as species of effect of the treatment in the reply filed on 11/23/2020.  After further careful reconsideration, Group 1 is rejoined into Group 2; and the restriction between Groups 1 and 2 is withdrawn.  
Restriction requirement was made FINAL in the previous office actions.  The instant claims 16-56, 59 and 60 are drawn to a method for disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, wherein the method comprises: contacting the biofilm with a composition comprising a chimeric lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the chimeric lysin polypeptide comprises a cysteine, histidine-dependent amidohydrolases/peptidases (CHAP) domain comprising SEQ ID NO: 3 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO: 3, and a binding domain, or wherein the chimeric lysin polypeptide comprises a Src homology 3 (SH3) domain comprising SEQ ID NO: 4 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO: 4 and a catalytic domain, and wherein the biofilm is disrupted or eradicated; a method for disrupting or eradicating a Gram-positive bacterial biofilm comprising Staphylococcus and/or Streptococcus bacteria, wherein the method comprises: contacting the biofilm with a composition comprising a chimeric lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the chimeric lysin polypeptide comprises the SH3 domain of SEQ ID NO: 4 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO 4 and a catalytic domain, and wherein the biofilm is disrupted or eradicated; and a method for treating a Gram-positive bacterial biofilm infection comprising Staphylococcus and/or Streptococcus bacteria in a subject, wherein the method comprises: administering to the subject a composition comprising a chimeric lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, wherein the lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO: 3 and an SH3 domain, or wherein the chimeric lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, and wherein the biofilm is disrupted or eradicated.  A search was conducted on the elected species; and these appear to be free of prior art.  A search was extended to the genus in claims 16, 19 and 33; and these too appear to be free of prior art.  Therefore, the withdrawn claims 29, 31, 44, 45, 53 and 56 are hereby rejoined.
8.	All objections and rejections set forth in the previous office action are hereby withdrawn in view of Applicant's amendment to the claim and Applicant's persuasive arguments.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Linda Parker on 6/23/2022.
Claims 57 and 58 have been cancelled.

Claims 16, 17, 19, 21, 27-34, 36-38, 40, 41, 44, 45, 52-56 and 59 have been amended as follows:

16.	(Currently Amended)  A method for Staphylococcus and/or Streptococcus bacteria, wherein the method comprises:
contacting the biofilm with a composition comprising a chimeric lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, 
wherein the chimeric lysin polypeptide comprises a cysteine, histidine-dependent amidohydrolases/peptidases (CHAP) domain comprising SEQ ID NO: 3 or a variant thereof having at least [[80%]] 90% identity to the polypeptide of SEQ ID NO: 3, and a binding domain, or
wherein the chimeric lysin polypeptide comprises a Src homology 3 (SH3) domain comprising SEQ ID NO: 4 or a variant thereof having at least [[80%]] 90% identity to the polypeptide of SEQ ID NO: 4 and a catalytic domain, 


17.	(Currently Amended)  The method of claim 16, wherein the chimeric lysin polypeptide comprises the CHAP domain of SEQ ID NO: 3 or a variant thereof having at least [[80%]] 90% identity to the polypeptide of SEQ ID NO: 3.
19.	(Currently Amended)  A method for Staphylococcus and/or Streptococcus bacteria, wherein the method comprises:
contacting the biofilm with a composition comprising a chimeric lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm, 
wherein the chimeric lysin polypeptide comprises a SH3 domain of SEQ ID NO: 4 or a variant thereof having at least [[80%]] 90% identity to the polypeptide of SEQ ID NO: 4 and a catalytic domain, 


21.	(Currently Amended)  The method of claim 19, wherein the biofilm is on a surface of a medical device.  

27.	(Currently Amended)  The method of claim [[19]] 21, wherein the method further comprises contacting the surface with one or more antibiotic(s).

28.	(Currently Amended)  The method of claim 27, wherein the one or more antibiotic(s) is a glycopeptide, a cephalosporin, a macrolide, , or combinations thereof.

29.	(Currently Amended)  The method of claim 27, wherein the one or more antibiotic(s) is a penicillin, and wherein the penicillin is oxacillin, ampicillin,cloxacillin, or combinations thereof.

30.	(Currently Amended)  The method of claim 27, wherein the one or more antibiotic(s) is a glycopeptide, and wherein the glycopeptide is vancomycin,, or combinations thereof.

31.	(Currently Amended)  The method of claim 27, wherein the one or more antibiotic(s)is a macrolide, and wherein the macrolideis erythromycin, clarithromycin, azithromycin, , or combinations thereof.

32.	(Currently Amended)  The method of claim 27, wherein the one or more antibiotic(s) is daptomycin, vancomycin, , or combinations thereof.

33.	(Currently Amended)  A method for Staphylococcus and/or Streptococcus bacteria in a subject, wherein the method comprises:
administering to the subject a composition comprising a chimeric lysin polypeptide effective to kill Staphylococcus and/or Streptococcus bacteria in a biofilm,
wherein the chimeric lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO: 3 and a SH3 domain, or
wherein the chimeric lysin polypeptide comprises an SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least 90% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain, 


34.	(Currently Amended)  The method of claim 33, wherein the chimeric lysin polypeptide comprises a SH3 domain comprising SEQ ID NO: 4 or a variant thereof having at least [[80%]] 90% identity to the polypeptide of SEQ ID NO: 4 and a CHAP domain.

36.	(Currently Amended)  The method of claim 33, wherein the chimeric lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 or a variant thereof having at least [[80%]] 90% identity to the polypeptide of SEQ ID NO: 3 and a SH3 domain.

37.	(Currently Amended)  The method of claim 33, wherein the chimeric lysin polypeptide comprises a CHAP domain comprising SEQ ID NO: 3 and a SH3 domain.

38.	(Currently Amended)  The method of claim 33, wherein the biofilm is on a surface of a medical device [[is]] implanted in the subject.

40.	(Currently Amended)  The method of claim 33, wherein the Gram-positive bacterial biofilm infection is endocarditis, osteomyelitis or an infection of a replacement joint.

41.	(Currently Amended)  The method of claim 33, wherein the Gram-positive bacterial biofilm infectionis endocarditis.

44.	(Currently Amended)  The method of claim 33, wherein the Gram-positive bacterial biofilm infectionis osteomyelitis.

45.	(Currently Amended)  The method of claim 33, wherein the Gram-positive bacterial biofilm infectionis an infection of a replacement joint.

52.	(Currently Amended)  The method of claim 50, wherein the one or more antibiotic(s)is a glycopeptide, a macrolide, , or combinations thereof.

53.	(Currently Amended)  The method of claim 50, wherein the one or more antibiotic(s) is a penicillin, and wherein the penicillinis oxacillin, ampicillin, cloxacillin, or combinations thereof.

54.	(Currently Amended)  The method of claim 50, wherein the one or more antibiotic(s)is a glycopeptid, and wherein the glycopeptide is vancomycin, , or combinations thereof.

55.	(Currently Amended)  The method of claim 50, wherein the one or more antibiotic(s)is daptomycin, vancomycin, , or combinations thereof.

56.	(Currently Amended)  The method of claim 50, wherein the one or more antibiotic(s) is a macrolide, and wherein the macrolideis erythromycin, clarithromycin, azithromycin, or combinations thereof.

59.  (Currently Amended)  The method of claim 16, wherein the chimeric lysin polypeptide comprises a variant of SEQ ID NO: 1, and wherein the variant comprises a replacement of the CHAP domain.

New claim 60 has been added.

60.  (New)  The method of claim 16, wherein the biofilm is on a surface of a tissue.

Claims 18, 20, 22-26, 35, 39, 42, 43 and 46-51 as filed in the amendment filed on 11/22/2021.
Claims 16-56, 59 and 60 are allowed.

Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: 
The methods recited in instant claims 16-56, 59 and 60 are free of prior art.  The closest prior art are Miller (WO 2011/134998 A1, filed with IDS), Fischetti et al (WO 2012/145630 A2, filed with IDS), O’Flaherty (FEMS Microbiol Rev, 2009, 33, pages 801-819, filed with IDS) and Garcia et al (WO 2010/041970 A2, filed with IDS).  The teachings of the cited prior art references have been set forth in Section 31 of the Final office action dated 8/20/2021.  However, Applicant argues that “none of these references, when considered alone or in combination, teaches or suggests that PlySs2 or any of the active domains of PlySs2 have any anti-biofilm activity”.  After further careful reconsideration, the Examiner found Applicant's arguments to be persuasive in that it is well known in the art that killing bacteria in solution is very different from killing bacteria in biofilm.  Therefore, the methods recited in instant claims 16-56, 59 and 60 are both novel and unobvious over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-56, 59 and 60 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI N KOMATSU/Primary Examiner, Art Unit 1658